Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 29-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12 April 2021.
Applicant's election with traverse of the restriction requirement in the reply filed on 12 April 2021 is acknowledged.  The traversal is on the ground(s) that Groups I and II have closely related features and thus, any search would necessarily cover the combination of those features and functions.  This is not found persuasive as the previously noted mutually exclusive limitations in the claims indicate the search for one group I does not necessarily cover the search for group II.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45-46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 45 line 2 “the power supply means of the trailer” lacks antecedent basis.	In claim 46 line 22 “the controller” and “the data” lack antecedent basis.	In claim 46 line 27 it appears that “a vehicle controller” is the same vehicle controller recited in line 17.	In claim 46 lines 27 and 30 “the communications means” lacks antecedent basis.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The following terms and phrases used in the claims fail to find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. Thus it unclear what elements in the specification the claims are referring to:	“a locking jaw”, “first drive means”, “second drive means”, “trailer controller”, “wireless communications means” recited in claims 37 and 46, the “servo motor” and “solenoid” recited in claim 39, the “fail safe device” recited in claim 40, the “biasing means” recited in claim 41, the “braking system for the trailer” recited in claim 42, the “tether cable” recited in claim 43, the “vehicle controller”, “steering and braking systems of the vehicle”, “plurality of sensors”, multiple cameras” and “jockey wheel drive means” recited in claim 46.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  	Therefore, the “a locking jaw”, “first drive means”, “second drive means”, “trailer controller”, “wireless communications means” recited in claims 37 and 46, the “servo motor” and “solenoid” recited in claim 39, the “fail safe device” recited in claim 40, the “biasing means” recited in claim 41, the “braking system for the trailer” recited in claim 42, the “tether cable” recited in claim 43, the “vehicle controller”, “steering and braking systems of the vehicle”, “plurality of sensors”, multiple cameras” and “jockey wheel drive means” recited in claim 46. must be shown or the feature(s) canceled from the claim(s).  	No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Allowable Subject Matter
Claims 37-44 are allowed.

Claim 45 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 46 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646.  The examiner can normally be reached on Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



April 22, 2021